Proceeding pursuant to CPLR article 78 to review so much of a determination of the respondent Secretary of State, dated October 7, 1976 and made after a hearing, as, pursuant to section 441-c of the Real Property Law, found that petitioner had demonstrated untrustworthiness and suspended her license as a real estate broker, unless she complied with a certain condition. Petition granted, determination annulled insofar as reviewed, on the law, without costs or disbursements, and charges dismissed. In our opinion, the respondent’s finding of untrustworthiness is not supported by substantial evidence. Hopkins, J. P., Latham, Titone and O’Connor, JJ., concur.